Citation Nr: 1626253	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 26, 2010, for the grants of service connection for chondromalacia patella of the right knee and chondromalacia patella of the left knee.  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) with osteophytosis, lumbar spine, to include whether separate evaluations in excess of 10 percent are warranted for the associated radiculopathy of the right lower extremity and the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1980, and from January 1981 to April 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for an effective date prior to April 26, 2010 for the grants of service connection for the right and left knee chondromalacia.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in June 2012.  A transcript of his testimony is associated with the electronic claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to a disability rating in excess of 10 percent for the service-connected DDD of the lumbar spine; and, entitlement to separate disability ratings in excess of 10 percent each for the associated radiculopathy of the right lower extremity and the radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 13, 1992, the RO received the Veteran's initial claim of service connection for right and left knee disabilities.  

2.  In February 1993, the RO denied service connection for right and left knee disabilities; the Veteran did not appeal that denial.

3.  In April 2010, the RO received the Veteran's claim to reopen the previously denied claims of service connection for right and left knee disabilities.  

4.  In an October 2010 rating decision, the RO granted service connection for chondromalacia patella of the right knee and chondromalacia patella of the left knee, and assigned an effective date of April 26, 2010.  

5.  The Veteran's claims of service connection were granted based in part on the receipt of service department records that were not associated with the claims file when VA first decided the claim in February 1993; and, there is no indication that the Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source, at the time of his initial claim in November 1992.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of November 13, 1992, but not earlier, for the grants of service connection for chondromalacia patella of the right knee and chondromalacia patella of the left knee are met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the effective date for the grants of service connection for chondromalacia patella of the right knee and chondromalacia patella of the left knee should be the date of his original claim for service connection.  See Statement in Support of Claim received at the RO in January 2011.  The Veteran filed his original claim of service connection for disabilities of the right and left knees on November 13, 1992; and, for the reasons set forth below, the Board finds agrees that an effective date of November 13, 1992 for the grants of service connection for right and left knee disabilities is proper.  

As the grant of an effective date of November 13, 1992 for the service-connected right and left knee disabilities represents a full grant of benefits sought on appeal, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  If, however, at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).  When benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

This exception to the general rule does not, however, apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim; or, because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  

In this case, the Veteran's original claim of service connection for right and left knee disabilities was received at the RO on November 13, 1992.  In support of his claim, he reported that he injured his knees in service 1979 and 1980.  In addition to his VA 21-526 - claim form, the Veteran also provided copies of his DD Form 214s confirming his active duty from October 1979 to April 1980, and from January 1981 to April 1981.  The DD Form 214 from the latter period of service shows that he was transferred to the Army Reserves.  

In January 1993, the RO received from the National Personnel Records Center copies of the Veteran's service treatment records from his second period of service from January 1981 to April 1981.  According to the February 1993 rating decision, these records also included a copy of an August 1980 examination, but no evidence of a knee injury or chronic knee condition, other than one complaint of a pulled muscle behind the right knee.  

In a February 1993 rating decision, the RO denied the Veteran's claims of service connection for right and left knee disabilities and the Veteran did not appeal that determination.  

In April 2010, the Veteran once again claimed service connection for right and left knee disabilities.  In support of his claim, the Veteran submitted copies of service treatment records from December 1979 and January 1980 which support the Veteran's assertion that he injured his knees in service.  

A VA examiner provided a nexus opinion linking the Veteran's current bilateral chondromalacia patella to the 1979 and 1980 injuries in service, and the RO granted service connection for chondromalacia patella of the right knee and chondromalacia patella of the left knee in an October 2010 rating decision.  The RO assigned an effective date of April 26, 2010 for the grant of service connection based on the date on which the Veteran's most recent claim to reopen the previously denied claim of service connection for right and left knee disabilities was received.  

The Veteran testified at a DRO hearing in June 2012.  The DRO asked him at what point he came into possession of the STRs from 1979 and 1980.  The Veteran testified that he had those records at the time of the original claim in 1993, and used them to support that claim back in 1993.  The Veteran testified that VA had all of his STRs at the time of the 1993 decision, including the 1979 and 1980 records.   

Despite the Veteran's testimony, the RO found that the records from 1979 and 1980 were not attached to his original claim in 1992, and therefore denied the claim for an earlier effective date.  In so finding, the RO dismissed the Veteran's credible reports that he did, in fact, submit all of the records in his possession in conjunction with his initial claim, which he believed would have included the 1979 and 1980 records.  In this regard, the Board finds that if the Veteran did, in fact, have the 1979 and 1980 records in his possession at the time he filed the claim in 1992, there is no reason to believe that he would not have submitted them in conjunction with his claim, particularly given that he cited to them in his statements in support of his claim at that time.  Therefore, it is reasonable to infer that had the Veteran submitted the 1979 and 1980 STRs at the time of his 1992 claim, they were misplaced and never associated with the Veteran's claims file.  

In the alternative, if the service treatment records that documented the Veteran's knee injuries/complaints were not associated with the claims file at the time that he submitted his original STRs to the RO, then we can also infer that they were not in the Veteran's possession at that time, because it would not make sense to submit some records, but not submit the relevant ones.  

Thus, the Board concludes that the Veteran submitted all of the records in his possession at the time he filed the 1992 claim of service connection and either the RO never associated them with the claims file; or, the relevant records were not part of the STRs that were submitted by the Veteran.  

In either case, the criteria under 38 C.F.R. § 3.156 (c) are satisfied.  The relevant service treatment records were not associated with the claims file at the time of the February 1993 rating decision, and the Board finds that based on the Veteran's credible hearing testimony, he submitted the relevant records in his possession at that time.  Therefore, it cannot be said that the Veteran failed to provide sufficient information for VA to identify and obtain and records from the respective service department or other official source.

The regulation is clear that if at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In the instant case, the Veteran's 1979 and 1980 STRs were not associated with the record, through no fault of the Veteran, until the Veteran's STRs were received by the RO in 2010.  

The NPRC's January 1993 determination that all STRs were forwarded to the RO notwithstanding, the Board finds that VA could have obtained the Veteran's STRs from 1979 and 1980 at the time his original claim was decided, especially in light of the fact that the Veteran himself was apparently provided with a copy of his STRs prior to when the RO rendered its February 1993 decision.

Accordingly, because the Veteran's award of service connection was based in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," the proper effective date of his award will be the latter of the date entitlement arose or the date VA received the previously decided claim.  38 C.F.R. § 3.156(c).  

In this case, the RO received the Veteran's previously decided claim on November 13, 1992, which is the latter of when entitlement arose or the date VA received the previously decided claim.  As this was the Veteran's original claim of service connection, the proper effective date for the grants of service connection for right and left knee disabilities is November 13, 1992, and no earlier.  


ORDER

An effective date of November 13, 1992, but not earlier, for the grants of service connection for a right knee disability and a left knee disability is granted.


REMAND

In an April 2015 rating decision, the RO confirmed and continued the previously assigned 10 percent rating for the Veteran's service-connected lumbar spine DDD as well as the previously assigned 10 percent ratings for the associated radiculopathy of the right lower extremity and left lower extremity.  

Upon receipt of notification of the April 2015 rating decision, the Veteran submitted a Notice of Disagreement (NOD) in April 2015.  In December 2015, the Veteran clarified that he was appealing the rating for the lumbar spine disability because the March 2015 VA examiner who last examined the Veteran's back was not provided with a recent MRI report or x-rays study.  Although the Veteran was not clear as to whether he was also disagreeing with the 10 percent ratings assigned for the associated radiculopathy of the right and left lower extremities, the Board finds that these issues are inextricably intertwined with the service-connected lumbar spine DDD and therefore disagreement with the rating for the DDD of the lumbar spine also includes disagreement with the associated radiculopathy.  

The RO has not yet issued a Statement of the Case as to these issues.

The RO is now required to send the appellant a Statement of the Case (SOC) as to the issue(s) of entitlement to a rating in excess of 10 percent for the service-connected lumbar spine DDD and entitlement to disability ratings in excess of 10 percent for the associated radiculopathy of the right lower extremity and the left lower extremity in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  Where a Notice of Disagreement has been submitted, the appellant is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a Statement of the Case as to the issues of entitlement to a disability rating in excess of 10 percent for the service-connected DDD of the lumbar spine; and, entitlement to disability ratings in excess of 10 percent each for the service-connected radiculopathy of the right lower extremity and left lower extremity in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


